Nd DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 23-25, 28-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. ("An approach based on particle swarm optimization for fast object detection”, the Fourth International Workshop on Advanced Computational Intelligence. IEEE, 2011, as provided) in view of Ren et al. (US Pub No. 20150186714 A1). 

Regarding Claim 15,
Fan discloses a classifier training circuit and a calculation circuit, wherein the classifier training circuit is configured to extract objective characteristics based on training samples and perform offline training based on the objective characteristics to obtain a classifier; (Fan, section II, p. 120, discloses the purpose of the  object filter is to classify a window of size 20×20 pixels extracted from an image, as an object or as a neural network based training is performed on samples of images to detect objects using their feature characteristics) and 

the calculation circuit is configured to identify an objective in an image based on a particle swarm optimization algorithm, wherein each of particles in the particle swarm optimization algorithm is defined as an object having a predefined size in the image; and a fitness value of each of particles is calculated based on the classifier and the objective characteristics of the particle in the particle swarm optimization algorithm, the fitness value representing a probability that the particle belongs to the objective.  (Fan, p. 121, Section V, Fig. 2, discloses A. Encoding and Rescaling In our problem, each particle represents a subwindow in the input image. We use its center (Cx, Cy) and length S to encode a subwindow. To evaluate subwindows of different sizes using the neural network, we should rescale them to the size of 20×20 (the input size of the neural fitness value of particles are calculated using swarm optimization algorithm)

		Fan does not explicitly disclose An objective identification device; a classifier training circuit and calculation circuit; 
	Ren An objective identification device; a classifier training circuit and calculation circuit; (Ren, [0004], discloses a driver behavior monitoring system including: a frame sampling circuit configured to generate a set of representative image frames by sampling driver behavior video content; a feature identification circuit configured to generate a vector representation of a foreground portion of each representative image frame in the set of representative image frames, the foreground portion including features relevant for recognizing and classifying driver behavior as distracted or accident behavior; and a recognition and classification circuit configured to generate, based on the vector representations, a set of decision rules for recognizing and classifying the driver behavior as distracted or accident behavior, each of the decision rules corresponding to a different concept, movement or action associated with the computing device and processing circuits are for object detection are disclosed)

 Accordingly, it would have been obvious to one of ordinary skill in the art to modify Fan with Ren to detect object in an image by training particle swarm optimization algorithm classifier. One would be motivated to modify Fan by teachings of Ren that teaches processing circuits that processes image data for classifying object in an image accurately.  (see Ren, paragraph [0004]). Therefore, it would have been obvious to combine Fan and Ren to obtain the invention recited in Claim 15.

Regarding Claim 16, 
The combination of Fan and Ren further discloses an image capture circuit, configured to capture the image to be identified.  (Fan, p. 122, Section VI, A number of experiments were performed to evaluate the proposed method. The experiments were performed on 42 images with complex backgrounds. Some of the images were chosen from CMU Test Set and other Internet resources; the others were taken by us in an indoor environment using a CCD camera; CCD camera is used to capture images). Therefore, it would have been obvious to combine Fan and Ren to obtain the invention recited in Claim 16.

Regarding Claim 17, 
The combination of Fan and Ren further discloses a sampling circuit, the sampling circuit is configured to sample the image to be identified to obtain a sub-image.3 Appl. No.: Not Yet Assigned Mail Stop PCT Page 4 of 13 Attorney Docket: 35784U (Fan, p. 121, Section V, discloses A. Encoding and Rescaling In our problem, images are scaled to obtain subwindow (subimages) to be processed). Therefore, it would have been obvious to combine Fan and Ren to obtain the invention recited in Claim 17.

Regarding Claim 18, 
The combination of Fan and Ren further discloses wherein the calculation circuit is configured to identify the objective in the sub-image based on particle swarm optimization algorithm, wherein each of particles is defined as the object having the predefined size in the sub-image; and the fitness value of each of particles is calculated based on the classifier and the objective characteristics of the particle in the particle swarm optimization algorithm, the fitness value representing the probability that the particle belongs to the objective.  (Fan, p. 121, Section V, Fig. 2, discloses A. Encoding and Rescaling In our problem, each particle represents a subwindow in the input image. We use its center (Cx, Cy) and length S to encode a subwindow. To evaluate subwindows of different sizes using the neural network, we should rescale them to the size of 20×20 (the input size of the neural network). However, if this computation is done on every size of subwindows; B. Preprocessing Before a 20×20 window is passed to the trained neural network, it is preprocessed with lighting correction (by subtracting a best fit linear function) and histogram equalization as in Ref. [3], [4]. The former reduces the effect of different lighting conditions and the latter improves contrast across the fitness value of particles are calculated using swarm optimization algorithm). Therefore, it would have been obvious to combine Fan and Ren to obtain the invention recited in Claim 18.

Regarding Claim 19, 
wherein the objective characteristics comprise an integral channel feature.  (Fan, p. 121, Section V, Fig. 2, discloses A. Encoding and Rescaling In our problem, each particle represents a subwindow in the input image. We use its center (Cx, Cy) and length S to encode a subwindow. To evaluate subwindows of different sizes using the neural network, we should rescale them to the size of 20×20 (the input size of the neural network). However, if this computation is done on every size of subwindows; B. Preprocessing Before a 20×20 window is passed to the trained neural network, it is preprocessed with lighting correction (by subtracting a best fit linear function) and histogram equalization as in Ref. [3], [4]. The former reduces the effect of different lighting conditions and the latter improves contrast across the window. C. Fitness Evaluation To evaluate each particle (subwindow), we directly use its detection value (the corresponding output of the neural filter): the larger its detection value (dv), the more the subwindow resembles an object. The fitness function f is given; fitness value of particles are calculated using swarm optimization algorithm). Therefore, it would have been obvious to combine Fan and Ren to obtain the invention recited in Claim 19.

Regarding Claim 20, 
The combination of Fan and Ren further discloses wherein the classifier comprises a boost classifier.  (Fan, p. 121, Section V, Fig. 2, discloses A. Encoding and Rescaling In our problem, each particle represents a subwindow in the input image. We use its center (Cx, Cy) and length S to encode a subwindow. To evaluate subwindows of different sizes using the neural network, we should rescale them to the size of 20×20 (the input size of the neural network). However, if this computation is done on every size of subwindows; B. Preprocessing Before a 20×20 window is passed to the trained neural network, it is preprocessed with lighting correction (by subtracting a best fit linear function) and histogram equalization as in Ref. [3], [4]. The former reduces the effect of different lighting conditions and the latter improves contrast across the window. C. Fitness Evaluation To evaluate each particle (subwindow), we directly use its detection value (the corresponding output of the neural filter): the larger its detection value (dv), the more the subwindow resembles an object. The fitness function f is given; fitness value of particles are calculated using swarm optimization algorithm). Therefore, it would have been obvious to combine Fan and Ren to obtain the invention recited in Claim 20.






Regarding Claim 28, 
		The combination of Fan and Ren further discloses A driving assistance device, comprising the objective identification device according to claim 15.  (Ren, [0025], [0052], Fig. 3A, discloses vehicle and human classifier swarms detecting objects of interest (vehicles) in a visual scene; The cognitive swarms combine feature-based object classification with efficient search mechanisms based on swarm intelligence.  
Cognitive swarms comprise groups of object classifier agents that both cooperate and compete to find objects, such as humans or vehicles, in video data using particle swarm optimization (PSO).  As described in the previous application, a single large swarm detects and recognizes objects in images very efficiently; object detection used as assistance in recognizing scene and objects within for driving assistance). Therefore, it would have been obvious to combine Fan and Ren to obtain the invention recited in Claim 20.

Regarding Claim 30, 
fitness value of particles are calculated using swarm optimization algorithm). Therefore, it would have been obvious to combine Fan and Ren to obtain the invention recited in Claim 30.


The combination of Fan and Ren further discloses wherein the objective characteristics comprise an integral channel feature.  (Fan, p. 121, Section V, Fig. 2, discloses A. Encoding and Rescaling In our problem, each particle represents a subwindow in the input image. We use its center (Cx, Cy) and length S to encode a subwindow. To evaluate subwindows of different sizes using the neural network, we should rescale them to the size of 20×20 (the input size of the neural network). However, if this computation is done on every size of subwindows; B. Preprocessing Before a 20×20 window is passed to the trained neural network, it is preprocessed with lighting correction (by subtracting a best fit linear function) and histogram equalization as in Ref. [3], [4]. The former reduces the effect of different lighting conditions and the latter improves contrast across the window. C. Fitness Evaluation To evaluate each particle (subwindow), we directly use its detection value (the corresponding output of the neural filter): the larger its detection value (dv), the more the subwindow resembles an object. The fitness function f is given; fitness value of particles are calculated using swarm optimization algorithm); the objective identification device further comprising an image capture circuit and a sampling circuit, wherein the image capture circuit is configured to capture the image to be identified; and the sampling circuit is configured to sample the image to be identified to obtain a sub-image.  (Ren, [0047], [0058], Fig. 1, discloses the frame sampling circuit 1021 samples the driver behavior video content to obtain a set of representative image frames for the given driver behavior video content.  In one example, the frame sampling circuit 1021 may sample 1 frame in every 5 consecutive frames of the driver behavior video content.  The frame sampling circuit image capturing and subsampling circuits disclosed). Therefore, it would have been obvious to combine Fan and Ren to obtain the invention recited in Claim 31.

Claim 34 recite apparatus with elements corresponding to the device elements recited in Claim 15. Therefore, the recited elements of the apparatus Claim 34 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 15. Additionally, the rationale and motivation to combine the Fan and Ren references presented in rejection of Claim 15, apply to these claims.
		Furthermore, the combination of Fan and Ren further discloses An electronic apparatus, comprising a housing, a processor, a memory, a circuit board, and a power circuit, wherein the circuit board is mounted inside a space enclosed by the housing, and the processor and the memory are disposed on the circuit board; the power circuit is configured to supply power to various circuits or devices of the electronic apparatus; and the memory is configured to store executable program codes, wherein the processor reads the executable program codes stored in the memory and runs a program corresponding to the executable program codes to execute steps (ren, [0004], [0021-0023], discloses a driver behavior monitoring system including: a frame sampling 
capable of storing, containing or carrying instruction(s) and/or data). 
 


Allowable Subject Matter
Claims 21-22, 26-27 and 32-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
Claims 21 and 22:  Claim 21 recite limitations -- “wherein the calculation circuit comprises: an initialization sub-circuit, configured to initialize a maximum number of iterations, a number of particles, a position of each of particles, parameters in a velocity update formula, and parameters in a position update formula; an objective characteristic extraction sub-circuit, configured to extract the objective characteristics of each of particles; a fitness value calculation sub-circuit, configured to calculate the fitness value of each of particles based on the classifier and the objective characteristics of the particle; an optimal position determination sub-circuit, configured to compare the fitness value of each of particles with a fitness value of the particle at the previous search position to determine a maximum one of the fitness values as a local optimal solution of 

Claims 26 and 27: Claim 26 recite limitations -- “wherein the step of identifying an objective in the sub-image based on a particle swarm optimization algorithm comprises: an initialization step comprising: initializing a maximum number of iterations, a number of particles, a position of each of particles, parameters in a velocity update formula, and parameters in a position update formula; and an operation step, comprising: extracting 


Claims 32 and 33: Claim 33 recite limitations – “wherein the calculation circuit comprises: an initialization sub-circuit, configured to initialize a maximum number of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Pinalben Patel/Examiner, Art Unit 2661